Opinion by
Smith, J.,
The defendant was indicted and convicted of the offense of removing and. secreting property with intent to defraud creditors. The indictment contains one count, which avers the fraudulent secreting and removing of property out of the county. The plea of not guilty was duly entered by the defendant, without any previous motion, and the case was tried on the merits. The defendant was sentenced to pay a fine of ten dollars and undergo imprisonment in the county jail for the term of three months.
The evil aimed at by the act of June 23, 1885, under which the indictment is framed, is the defrauding of creditors by placing the debtor’s property beyond their reach. While the statute enumerates some of the methods by which this might be done and prohibits them under a penalty, it also contemplates all fraudulent means of secreting, removing or disposing of property, with like intent, by the words “ or otherwise dispose of any .... property .... with intent to defraud any creditor.”
The fraudulent removal of property to evade liability for debts is forbidden by the statute, and this is its principal subject. The purpose is to protect creditors from being fraudulently deprived of recourse to the property of debtors, and it includes all creditors who may be thus defrauded, without regard to the nature or status of their claims. The reference in the act to methods of removal which might more particularly affect debts of a certain status was not designed to exclude the claims of other creditors from its provisions. The act was intended to embrace all fraudulent methods of placing property beyond the reach of creditors. And all creditors who may thus be defrauded are included in its scope and purpose. The substantive offense is the fraudulent removal; and the inclusion of several methods or phases of the removal in one count is not forbidden by the principles of criminal pleading, although the removal might have been accomplished by one or more of these, to the exclusion of others. Conviction of a fraudulent removal by proof of one phase or method would be a bar to a subsequent prosecution for the removal of the same property through other methods, when all relate to the same transaction: Com. v. Mentzer, 162 Pa. 646.
*613The evidence was abundant to warrant the verdict. The testimony shows that the defendant was a partner in the clothing business at Lansford, Carbon county; that the firm was indebted to Moses Miller and others; that the defendant and his brother (an alleged creditor) removed a large quantity of goods from the store of the firm, in the nighttime after business hours; that some of the goods were afterward discovered in the defendant’s house in Reading, Berks county, and were identified by the other partner. The circumstances under which the goods were removed and afterward secreted, when creditors were pressing, clearly warranted the inference of fraud; and it is difficult to reconcile them with honesty of purpose. The sentence was pursuant to the statute, but not to its maximum extent. The fine authorized by the statute is “ a sum not exceeding the value of the property secreted.” It is not pretended that the fine imposed exceeded or was equal to that value. From the testimony, the property would appear to have been worth about one thousand dollars. The other questions raised on the argument require no discussion by this court.
The assignment of error is overruled, and the judgment is affirmed; and it is now ordered that Michael Lewis, the defendant, be remanded to the keeper of the county jail of Carbon county there to be confined according to law for the residue of the term for which he was sentenced, and which had not expired on the 26th day of June, 1897, and that the record be remitted to the court of quarter sessions of said county with instructions to carry this order into effect.